BLATCHFORD, District Judge.
1. Th. H. Vetterlein & Sons and Vetterlein & Co. ought not to be treated as separate and distinct firms in the distribution of assets belonging to Theodore H. Vetterlein and Bernhard T. Vetterlein, as copartners.
2. If there are no debts proved against Theo*1171dore H. Vetterlein individually, the proceeds of his separate estate must, under section 36 [of the bankrupt act of 1S67 (14 Stat. 534)], be added to the joint stock and property of the copart-ners, for the payment of their joint creditors.
[See Cases Nos. 16,928 and 16,929.]
3. The assignee ought to take no notice, in the distribution of the assets, of the indebtedness of Vetterlein & Co. to Th. H. Vetterlein & Sons.
In the. foregoing conclusions, I assume that no other person is liable jointly with Theodore H. Vetterlein and Bernhard T. Vetterlein in the debts for which they are jointly liable, and that no other person is joint owner with them of the assets in which they are jointly interested.